Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
DETAILED ACTION
 
Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
 
respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

Claims 21-24 and 26-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chou et al (US 2017/0347122).

With respect to claim 21, Chou teach decoding information for a partition of 3D data (Fig. 32, decoder 3230-323n); 
reconstructing the partition of the 3D data based on the information for partition of the 3D data (Fig. 32, reconstructed point cloud data 3220-322n); and 
reconstructing the 3D data based on the reconstructed partition of the 3D data (Fig. 32 partition combiner).

With respect to claim 22, Chou teach that the information for partition of the 3D data comprises information for a number of partition of 3D data (para [0121], The partitioning process can be repeated for L levels).  

With respect to claim 23, Chou teach that the information for the partition of 3D data comprises information for 3D bounding box of the partition (para [0065], rectangular prism).  

With respect to claim 24, Chou teach that the information for 3D bounding box is obtained as many as a number of the partition (Fig. 10).  

With respect to claim 25, Chou teach that the information for 3D bounding box comprises information for a 3D coordinate of the 3D bounding box (para [102], x,y,z coordinates).

With respect to claim 27, Chou teach that the information for 3D bounding box comprises information on a size of the 3D bounding box (para [0065], xxyxz rectangular prism).  With respect to claim 28, Chou teach that the information for the partition comprises information on whether partitioning 3D data (Fig. 10, occupied, not occupied).  

With respect to claim 29, Chou teach that the information for the partition is included in a SEI message (para [0062], attribute).  

With respect to claim 30, Chou teach that the information for the partition is included in header information (para [0062], attribute).  

With respect to claim 31, Chou teach that the partition comprises at least one of slice, tile, tile group, or brick (para [0065]).  

With respect to claim 32, Chou teach that the information for the partition comprises information for 2D bounding box of patched image data for the 3D bounding box of the partition (para [0187]).  

With respect to claim 33, Chou teach that, the patched image data further comprises at least one of information for an auxiliary patch (adjustment of weight between level), an occupancy map, a geometry image, or a texture image of the partition  (para [0187]).  

With respect to claim 34, Chou teach that the partition is reconstructed based on at least one of geometry information and attribute information of the partition (para [0332]).  

With respect to claim 35, Chou teach that the partition is reconstructed based on at least one of information for an auxiliary patch, an occupancy map, a geometry image, or a texture image of the partition (para [0332], Fig. 33 and Fig. 3b geometry (indicators of occupied points). 

With respect to claim 36, Chou teach partitioning 3D data to a plurality of partition (Fig. 30, partition separator); and encoding information for the plurality of partition (Fig. 30, encoder 3030-303n), wherein the information for the plurality of partition comprises information for a number of partition (para [0121], The partitioning process can be repeated for L levels) and information for 3D bounding box of the partition (para [0065], rectangular prism).  .  

With respect to claim 37, Chou teach that the information for 3D bounding box is obtained as many as the number of partition (Fig. 10).  .  

With respect to claim 38, Chou teach that the information for 3D bounding box comprises information for a 3D coordinate of the 3D bounding box (para [102], x,y,z coordinates).  

With respect to claim 39, Chou teach that the information for the partition comprises information for 2D bounding box of patched image data for the 3D bounding box of the partition (para [0187]).

With respect to claim 40, Chou teach that A non-transitory computer-readable medium storing a bitstream generated by a 3D data encoding method, the 3D data encoding method comprising (Fig. 1): partitioning 3D data to a plurality of partition (Fig. 30, partition separator); and encoding information for the plurality of partition (Fig. 30, encoder 3030-303n), wherein the information for the plurality of partition comprises information for a number of partition (para [0121], The partitioning process can be repeated for L levels)  and information for 3D bounding box of the partition (para [0065], rectangular prism). 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 26 is rejected under 35 USC 103 as being unpatentable over Chou et al (US 2017/0347122) in view of Vicknair et al. (US 8,954,295).
Chou et al teaches all the limitations of claim 25 as applied above from which claim 26 respectively depend.
      	Chou et al does not teach expressly that the information for the 3D coordinate comprises information represented based on a lower corner value of the 3D bounding box relative to an origin location.  
      	Vicknair et al teaches the information for the 3D coordinate comprises information represented based on a lower corner value of the 3D bounding box relative to an origin location   (col. 11, lines 35-46).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to use a lower corner value of the 3D bounding box relative to an origin location as the information for the 3D coordinate in the method of Chou et al
      	The suggestion/motivation for doing so would have been that to get the efficient determination of intersections between faces of each of the three-dimensional objects.
Therefore, it would have been obvious to combine Vicknair et al with Chou et al to obtain the invention as specified in claim 26.


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663